IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                  :   NO. 504
 MAGISTERIAL DISTRICTS WITHIN THE               :
 56th JUDICIAL DISTRICT OF THE                  :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                   :




                                              ORDER

PER CURIAM

       AND NOW, this 14th day of July 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 56th Judicial District (Carbon County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Carbon

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:


Magisterial District 56-3-01                           Jim Thorpe Borough
Magisterial District Judge Eric M. Schrantz            Lehighton Borough
                                                       Mahoning Township (Voting District
                                                       Packerton/Jamestown)
                                                       Penn Forest Township
                                                       Weissport Borough

Magisterial District 56-3-02                           Bowmanstown Borough
Magisterial District Judge William J. Kissner          Franklin Township
                                                       Lower Towamensing Township
                                                       Palmerton Borough
                                                       Parryville Borough
                                                       Towamensing Township
Magisterial District 56-3-03                           East Penn Township
Magisterial District Judge Casimir T. Kosciolek        Lansford Borough
                                                       Mahoning Township (Voting
                                                       Districts Mahoning & New
                                                       Mahoning)
                                                       Nesquehoning Borough
                                                       Summit Hill Borough
Magisterial District 56-3-04                      Banks Township
Magisterial District Judge Joseph D. Homanko, Sr. Beaver Meadows Borough
                                                  East Side Borough
                                                  Kidder Township
                                                  Lausanne Township
                                                  Lehigh Township
                                                  Packer Township
                                                  Weatherly Borough




                                      -2-